Exhibit 10.2

 

AMENDMENT NO. 4 TO WARRANT AGREEMENT

 

THIS AMENDMENT NO. 4 TO WARRANT AGREEMENT (this “Amendment”), dated as of
December 28, 2018, is made by and between Hickok Incorporated, an Ohio
corporation (“Hickok”), and Roundball, LLC, an Ohio limited liability company
(“Roundball,” and together with Hickok, the “Parties”). Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Warrant Agreement (as defined below).

 

RECITALS

 

WHEREAS, Hickok and Roundball are parties to that certain Warrant Agreement,
dated as of December 30, 2012, as amended by Amendment No. 1 thereto dated
December 30, 2015, Amendment No. 2 thereto dated December 20, 2016 and Amendment
No. 3 thereto dated December 29, 2017 (collectively, the “Warrant Agreement”),
pursuant to which Roundball was granted the right and warrant to purchase from
Hickok up to, subject to adjustment provided therein, One Hundred Thousand
(100,000) shares of Hickok’s Class A Common Stock, without par value, at a
purchase price per share of $2.50; and

 

WHEREAS, Hickok and Roundball desire to amend the Warrant Agreement extend the
Expiration Date with respect to the exercise of such rights by Roundball
thereunder and to modify the terms of the Warrant granted by Hickok to Roundball
pursuant to the terms thereof.

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt of which is hereby acknowledged, the Parties hereby agree as
follows:

 

(a)      Section 4 of the Warrant Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Expiration. This Warrant shall expire at the close of business on December 30,
2019 (the “Expiration Date”), and shall be void thereafter.”

 

(c)      The parties agree that the amendments set forth herein shall apply from
and after the date hereof and that nothing contained herein shall be deemed to
modify or waive any rights or obligations under the Warrant Agreement existing
prior to that date.

 

[Signature Page Follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment by their duly
authorized officers as of the date first above written.

 

 

HICKOK INCORPORATED                                                             
             ROUNDBALL LLC

 

By:    /s/ Brian E. Powers                                                      
                        By:  /s/Fredrick Widen            

 

      Brian
Powers,                                                                         
                   Frederick Widen,

 

      President and
CEO                                                                             
       Manager

 

 

 

 

 

 

  [Signature Page to Amendment No. 4 to Warrant] 2

 